Order, Supreme Court, New York County (Herman Cahn, J.), entered July 15, 1998, which granted defendant’s motion for summary judgment dismissing the complaint to the extent damages are sought beyond the amount spent by the Coast Guard in the oil clean-up, unanimously affirmed, without costs.
*668Plaintiffs claim for lost profits upon the sale of the property was properly dismissed because the insured, plaintiffs assignor, did not submit a separate claim for such lost profits within the policy period of the subject claims made policy (see, Rochwarger v National Union Fire Ins. Co., 192 AD2d 305). Such lost profits, allegedly attributable to the negative perception of the contemplated residential development caused by the oil spill, are, as the IAS Court held, distinct from any property damage caused by the spill “in terms of when they arose and what they encompass”. Nor do such lost profits appear to constitute “property damage” caused by “pollution conditions” to “tangible property”, as required by the policy (cf., 235 AD2d 202, 204-205, supra). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.